       1:19-cv-01133-HAB-EIL # 66         Page 1 of 6                                           E-FILED
                                                                  Friday, 24 January, 2020 02:44:31 PM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                       Urbana Division



ANTHONY GAY,

              Plaintiff,

v.                                                           Case No. 19-1133

JOHN BALDWIN et al.,

              Defendants.

                                          ORDER

       This matter is before the Court on the parties’ dispute regarding their
Electronically Stored Information (“ESI”) protocol. On November 15, 2019, the parties
filed a Status Report (#56) indicating that they were able to agree on numerous aspects
of the ESI protocol, but were unable to agree on others. The Court held a Status
Conference on December 6, 2019, during which the parties agreed to modify sections of
the ESI protocol. The Court directed the parties to brief the remaining disputes. On
December 20, 2019, Plaintiff filed a Memorandum Regarding ESI Protocol (#60).
Defendants Wexford Health Sources, Inc., Kelly Renzi, and William Puga (“Medical
Defendants”) filed a Response (#61), as did Defendants John Baldwin, Jeff Sims, Shane
Reister, Melvin Hinton, Sylvia Butler, and Jamie Chess (“IDOC Defendants”). Plaintiff
then filed a Reply (#63). The Court will rule on the parties’ positions and objections as set
out below.
I.     Background
       Plaintiff filed his Complaint on October 28, 2018, alleging that while incarcerated,
Plaintiff was wrongly placed in extended solitary confinement causing his mental
condition to deteriorate. The parties have worked to negotiate an ESI protocol to govern
discovery. While they successfully resolved some disagreements, three specific issues
remain in dispute: (1) the search terms; (2) the list of custodians; and (3) the data
        1:19-cv-01133-HAB-EIL # 66         Page 2 of 6



repositories to be searched. The Court will explain in more detail below, but in general
Plaintiff seeks to encompass a broad range of search terms, custodians, and data
repositories. Plaintiff maintains that his Complaint alleges a systemic deficiency within
the Illinois Department of Corrections (“IDOC”) leading to Plaintiff and hundreds of
other prisoners being wrongly subjected to solitary confinement. Defendants, on the
other hand, seek an ESI protocol that is narrowly tailored to generate responses relevant
to Plaintiff’s individual claims.
II.    Legal Standard
       A district court is in the best position to decide the proper scope of discovery and
to settle any discovery disputes. Searls v. Glasser, 64 F.3d 1061, 1068 (7th Cir. 1995). Rule
34 provides that a party may request, among other things, the production of documents
that "constitute or contain matters within the scope of Rule 26(b)" and are in the custody
or control of another party. Fed. R. Civ. P. 34(a).
       Rule 26(b) defines the scope of discovery:
       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party's claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery need
       not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1).
       Rule 26 also makes clear that the scope of discovery has limits, particularly as it
relates to ESI. Rule 26(b)(2) provides:
       A party need not provide discovery of electronically stored information
       from sources that the party identifies as not reasonably accessible because
       of undue burden or cost. On motion to compel discovery or for a protective
       order, the party from whom discovery is sought must show that the
       information is not reasonably accessible because of undue burden or cost.
       If that showing is made, the court may nonetheless order discovery from
       such sources if the requesting party shows good cause, considering the
       limitations of Rule 26(b)(2)(C). The court may specify conditions for the
       discovery.
                                              2
         1:19-cv-01133-HAB-EIL # 66        Page 3 of 6




Fed. R. Civ. P. 26(b)(2)(B).
         The district court exercises significant discretion in ruling on a motion to compel.
Gile v. United Airlines, 95 F.3d 492, 495-96 (7th Cir. 1996). It may grant or deny the motion
in whole or in part. Id. In exercising its discretion, the district court may deny discovery
to protect a party from undue burden. Sattar v. Motorola, Inc., 138 F.3d 1164, 1171 (7th Cir.
1998).
III.     Analysis
         While the parties dispute three areas of the ESI protocol, their arguments are
essentially the same for each issue. Accordingly, the Court will first consider the
overreaching argument and then apply that reasoning to each issue.
         Plaintiff argues that his Complaint is about Defendants’ alleged systemic failure
to treat prisoners with mental health conditions. Plaintiff’s Memorandum states, “The
gravemen of Plaintiff’s claim is that the injuries he suffered were the result of a system-
wide failure by the defendants to provide adequate accommodations and mental
healthcare to an enormous number of mentally ill IDOC prisoners.” Plaintiff’s
Memorandum, #60, p. 2. On the other hand, Defendants maintain that Plaintiff’s
Complaint concerns only a single plaintiff’s claims.
         This dispute is central to the parties’ ESI protocol. Plaintiff seeks an expansive
number of search terms, custodians, and data repositories, to obtain information relevant
to a “systemic failure” in the IDOC. Defendants seek to narrow the search terms,
custodians, and data repositories to only those that will provide documents responsive
to Plaintiff’s individual treatment within the IDOC.
         While Plaintiff’s Memorandum makes repeated arguments about systemic failures
within the IDOC, Plaintiff’s Complaint is noticeably silent as to any system-wide failure
regarding solitary confinement policies that caused harm to a group of mentally ill
prisoners. Instead, Plaintiff’s Complaint focuses on an alleged deficiency within the
IDOC that caused harm to Plaintiff. Plaintiff’s Complaint does not allege that other
individuals were similarly harmed. The closest Plaintiff comes to alleging a system-wide

                                              3
           1:19-cv-01133-HAB-EIL # 66            Page 4 of 6



failure is on page 5 of his Complaint: “Defendants’ continuing policy of failing to provide
these accommodations to mentally ill prisoners like Anthony resulted in his entrapment in
a cruel, endless cycle, and the devastating consequences described in this Complaint. “
Plaintiff’s Complaint, #1, p. 5 (emphasis added). But even here, where Plaintiff raises the
idea of similarly situated individuals, he only alleges harm to himself. This is not a class
action lawsuit. Only Defendants’ policies as they relate to Plaintiff’s claims are relevant.
Taking this into account, the Court turns now to the three issues areas.
          First, the parties dispute the number of search terms used in the protocol. Plaintiff
proposed 73 search terms.1 Plaintiff’s Proposed ESI Protocol, #56-2, Exhibit B. Many of
these terms are very broad, such as “isolation,” “solitary,” and “segregation.” Many
others are unnecessarily duplicative. For example, Plaintiff includes both “Rasho” and
“Stewart AND Rasho” as search terms. This will reveal numerous duplicative results as
every result for “Stewart and Rasho” will also appear in a search for “Rasho.” More
importantly, given that this is a case involving Defendants’ treatment of Plaintiff, the
terms Plaintiff suggests are overly broad. Because the terms are so over broad, they are
unlikely to produce information relevant to either party’s claims or defenses.
          Defendants proposed searching for the following terms: 1) “Anthony Gay,” 2)
“Gay, Anthony,” 3) “Gay Anthony,” 4) “B62251”, and 5) “B-62251.” These terms should
encompass any documents relevant to Plaintiff’s alleged harm. Defendants also agree to
produce any policies relevant to his claims. The Court adopts Defendants’ proposed
search terms and directs Defendants to also produce any policies relevant to Plaintiff’s
care.
          Second, the parties dispute the number of custodians to be searched. Plaintiff’s
proposed ESI Protocol lists twenty-five State employees and six Wexford employees as
proposed custodians. The Wexford Defendants agreed to search the six Wexford
custodians Plaintiff identified. The IDOC Defendants object to Plaintiff’s proposed




1   Neither party proposed a compromised list of terms.

                                                     4
         1:19-cv-01133-HAB-EIL # 66              Page 5 of 6



custodians and instead propose to search fourteen custodians, including all Defendants
and five other high ranking administrators with the IDOC.
        Plaintiff justifies his request by arguing that this is a case against the State of
Illinois. Plaintiff cites to his Complaint where he alleges that the State failed to move
Plaintiff out of IDOC custody into another State setting, such as the Illinois Department
of Human Services (“IDHS”). Plaintiff provides no rationale justifying the search of listed
custodians such as the Governor of Illinois, Director of Public Safety, or Director for the
Governor’s Office of Management and Budget. As noted, Plaintiff’s Complaint alleges
that the IDOC’s actions caused harm to Plaintiff. Discussions within other agencies are
irrelevant. Furthermore, even if these employees of other agencies were having relevant
discussions about Plaintiff’s custody, these communications likely would be disclosed
even under the more narrow custodian list as these discussions would have involved
Defendants or the other listed IDOC custodians.2
        Plaintiff’s proposed custodian list amounts to a fishing expedition. The Court
adopts Defendants’ proposed list of custodians, including all Defendants and five other
IDOC administrators.
        Third and finally, Plaintiff and the IDOC Defendants dispute the data repositories
to be searched. Plaintiff identifies three data repositories: the IDOC, the Governor’s
Office, and IDHS. The IDOC Defendants propose searching only the IDOC. For the
reasons discussed above, IDOC is the only State repository relevant to Plaintiff’s claims.
The Court sustains Defendants’ objections to the Governor’s Office and IDHS being
included as data repositories.
        In sum, the Court finds that Plaintiff’s proposed search terms, custodians, and
repositories are overbroad, unlikely to produce information relevant to any party’s claim
or defense, and are disproportionate to the needs of this single plaintiff case. The Court




2If evidence develops that Plaintiff or Plaintiff’s treatment was discussed by other agencies, the Court may
reconsider this limitation. But, without more, it is unlikely that these remote custodians will have any
relevant information and the burden of the search far outweighs its likely benefit.

                                                     5
       1:19-cv-01133-HAB-EIL # 66      Page 6 of 6



directs the parties to submit a proposed ESI Protocol consistent with this order within
fourteen days.


      ENTERED this 24th day of January, 2020.

                                                s/ERIC I. LONG
                                       UNITED STATES MAGISTRATE JUDGE




                                          6
